Exhibit 10.62

 

AMENDMENT NO. 3 TO SALARY CONTINUATION AGREEMENT

 

This Amendment No. 3 to Salary Continuation Amendment (the “Amendment”) is made
effective as of February 1, 2005, and is entered into by and between Central
Valley Community Bank, formerly named Clovis Community Bank (the “Bank”) and
Daniel Doyle (the “Executive”), each a “Party” and together the “Parties.”

 

RECITALS

 

A.                                   The Parties entered into that certain
Executive Salary Continuation Agreement dated as of June 7, 2000, as amended by
that certain Amendment No. 1 to Salary Continuation Amendment dated as of April
29, 2002, as amended and restated by that certain Amendment No. 2 to Salary
Continuation Amendment dated April 1, 2003 (as amended and restated, the
“Agreement”).

 

B.                                     Pursuant to the terms of this Amendment
and to comply with the American Jobs Creation Act of 2004, the Parties wish to
amend the Agreement.

 

AGREEMENT

 

In consideration of the mutual promises, covenants, and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

1.                                       Change of Control.  For purposes of
Section 3.05 of the Agreement, the definition of “Change of Control” shall be
replaced with the following definition:

 

A “Change in Control” shall be deemed to be a “Change in Ownership,” as that
term is defined in Section 409A of the Code and in the Guidance provided by the
IRS thereunder, and to the extent an event or series of events does not
constitute a “Change in Ownership” under such law, the event or series of events
will not constitute a “Change in Control” under this Agreement.  Specifically, a
Change in Control shall occur on the date that any one person, or more than one
person acting as a group, acquires ownership of stock of the Bank that, together
with stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of the Bank. 
However, if any one person or more than one person acting as a group, is
considered to own more than 50 percent of the total fair market value or total
voting power of the stock of Bank, the acquisition of additional stock by the
same person or persons will not be considered to cause a Change in Control of
the Bank.  Further, an increase in the percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Bank acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this section.  Transfers of Bank stock

 

--------------------------------------------------------------------------------


 

on account of deaths or gifts, transfers between family members or transfers to
a qualified retirement plan maintained by the Bank shall not be considered in
determining whether there has been a Change in Control.

 

2.                                       Prohibition Against Acceleration. 
Notwithstanding anything to the contrary, neither the time nor scheduling of
payments under this Plan may be accelerated unless such acceleration is
permissible under both applicable law and under the Agreement.

 

3.                                       Specified Employees.  The following is
added to Section 3.03 of the Agreement:

 

In the event Executive at any times becomes a “specified employee,” as defined
in Section 409A of the Code, payments made under this Section upon involuntary
termination of employment without Cause shall not be made on or before the date
which is six (6) months after the Executive’s termination.

 

4.                                       Disability.  Notwithstanding anything
to the contrary, for purposes of Section 3.04 the Agreement, a person shall be
considered “Disabled” only when the person (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering Bank
employees.

 

5.                                       References and Definitions. Upon
execution and delivery of this Amendment, all references in the Agreement to the
“Agreement,” and the provisions thereof, shall be deemed to refer to the
Agreement, as amended by this Amendment. All capitalized terms used herein and
not otherwise defined shall have the meanings given to them in the Agreement.

 

6.                                       No Other Amendments or Changes. Except
as expressly amended or modified by this Amendment, all of the terms and
conditions of the Agreement shall remain unchanged and in full force and effect.

Executed effective as of the date first written above.

 

BANK:

 

EXECUTIVE:

 

 

 

CENTRAL VALLEY COMMUNITY BANK

 

DANIEL DOYLE

 

 

 

 

 

 

By:

/s/ Daniel N. Cunningham

 

 

/s/ Daniel J. Doyle

 

Name: Daniel N. Cunningham

 

Daniel Doyle

Title: Chairman of the Board

 

 

 

--------------------------------------------------------------------------------